IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER D. THORTON,               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-480

STATE OF FLORIDA,
DEPARTMENT OF HIGHWAY
SAFETY AND MOTOR
VEHICLES,

      Respondent.

___________________________/

Opinion filed August 5, 2016.

Petition for Writ of Certiorari.

David M. Robbins and Susan Z. Cohen, Jacksonville, for Petitioner.

Jason Helfant, Senior Assistant General Counsel, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.